Citation Nr: 0215805	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-12 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for neuralgia of 
the trigeminal cranial nerve, evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for a low back 
syndrome with a bulging disc at L5-S1, evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to February 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 and January 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  

In essence, the following sequence is required: There must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis for the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating her argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2002).

In August 2002, the veteran's representative indicated that 
the veteran was filing a notice of disagreement to the 
January 2002 rating action that awarded her service 
connection for neuralgia of the trigeminal cranial nerve.  
She was seeking an increased evaluation.

The Board finds that the veteran has filed a timely notice of 
disagreement with the evaluation of neuralgia of the 
trigeminal cranial nerve.  As no SOC appears to have been 
issued, the claim of entitlement to an increased neuralgia of 
the trigeminal cranial nerve requires further RO action.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In May 2000, the veteran filed a notice of disagreement 
concerning three claims addressed by the RO in April 2000.  A 
SOC was issued regarding these claims.  A substantive appeal 
was filed.  In August 2002, the veteran's representative 
indicated in an email to the RO the veteran's satisfaction 
with two of the three issues appealed by the veteran.  Under 
38 C.F.R. § 20.204(b) (2002), a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Under 38 C.F.R. § 20.204(c), the appellant must 
withdraw an appeal he or she has submitted.  In this case, 
the veteran must withdraw these claims in writing.

The veteran did indicate continued disagreement with the 10 
percent evaluation for the low back syndrome with a bulging 
disc at L5-S1.  This issue, in light of a recent amendment to 
the evaluation of intervertebral disc syndrome and the CAVC 
decision in DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995), 
will require additional development.  Under 38 C.F.R. 
§ 20.903(c), the Board must tell the veteran that VA intends 
to rely on this new law in deciding your appeal.

The Board finds that the issue of entitlement to an increased 
evaluation for neuralgia of the trigeminal cranial nerve is 
inextricably intertwined with the issue of an increased 
evaluation for a low back syndrome with a bulging disc at L5-
S1.  Based on the current record it is difficult for the 
Board to distinguish between the complaints the veteran has 
regarding the cranial nerve and the complaints the veteran 
has regarding her back.  In light of these facts, internal 
development at the Board is not possible at this time.

The Board observes that recently published regulations 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903, and 
20.1304 (2001).  Inextricably intertwined issues is such a 
matter.  See Chairman's Memorandum No. 01-02-01 (Jan. 29, 
2001).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 And 3.326(a)).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran is asked, in writing, to 
withdraw the claims cited by her 
representative in the August 2002 email. 

3.  The RO should arrange for VA special 
orthopedic and neurological examinations 
to determine the nature, extent and 
severity of the veteran's service-
connected low back syndrome with a 
bulging disc at L5-S1 as well as the 
neuralgia of the trigeminal cranial 
nerve.  The central purpose of this 
examination is to determine the 
functional limitations placed on the 
veteran by her service-connected low back 
syndrome.  



The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations. 

All necessary tests to distinguish 
between the service-connected back 
disability and the service-connected 
cranial nerve disability must be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected low back 
disability. 

The examiner should provide explicit 
responses to the following questions:  

(a) What are the manifestations of 
the service-connected low back 
syndrome with a bulging disc at L5-
S1, if any?  Any incapacitating 
episodes over the last 12 months 
should be noted.
 
(b) What are the manifestations of 
any 
neuralgia of the trigeminal cranial 
nerve, if any?  If the examiner is 
unable to distinguish the 
manifestations of the two service-
connected disabilities, the examiner 
should so indicate.  

(c) The veteran has complaints of 
pain that she attributes to her 
service-connected back disability.  



In light of a review of the medical 
evidence of record, the examiner 
must specifically comment on the 
presence or absence of any objective 
manifestation that would demonstrate 
functional impairment due to pain 
attributable solely to the service-
connected low back disorder.

(d) Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly as the result of her 
service-connected low back disorder?  

If so, the examiner should comment 
on the severity of her 
incoordination and the effect 
incoordination has on her ability to 
function.

3.  The RO should issue an appropriate 
SOC to the veteran and her 
representative, addressing the issue of 
entitlement to an increased evaluation 
for neuralgia of the trigeminal cranial 
nerve, evaluated as 10 percent disabling.  
Then, only if the appeal is timely 
perfected, the issue should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

4.  After the completion of the above, 
the RO should readjudicate the claim of 
entitlement to an increased evaluation 
for a low back syndrome with a bulging 
disc at L5-S1 given to all of the 
evidence of record, including any 
additional medical evidence obtained.  


The readjudication of the claim must be 
within the analytical framework provided 
by the CAVC in DeLuca, and it should 
consider the new diagnostic criteria of 
38 C.F.R. § 4.71(a), Diagnostic Code 
5293, effective September 23, 2002, see 
67 Fed. Reg. 54345-54349 (August 22, 
2002). Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).




		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

